                         UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

MARIE BAPTISTE,                         )
MITCHELL MATORIN, and                   )
JONATHAN DAPONTE,                       )
     Plaintiffs,                        )
                                        )
            v.                          )     C.A. No. 1:20-cv-11335-MLW
                                        )
MIKE KENNEALY, in his                   )
official capacity as                    )
Secretary of the Executive              )
Office of Housing and                   )
Economic Development, and               )
CHARLES BAKER, in his                   )
official capacity as Governor           )
of the Commonwealth of                  )
Massachusetts,                          )
     Defendants.                        )

                                      ORDER

WOLF, D.J.                                               September 2, 2020

     It is hereby ORDERED that the parties shall be prepared to

address at the September 2, 2020 hearing the implications for

plaintiffs' Compelled Speech claim (Count III) of the discussions

of severability in K-Mart Corp. v. Cartier, Inc., 486 U.S. 281,

294 (1988), and Carlson v. Postal Regulatory Commission, 938 F.3d

337, 351-52 (D.C. Cir. 2019), and of the Agency Order of the

Centers for Disease Control and Prevention and the Department of

Health   and     Human    Services,    "Temporary     Halt   in   Residential

Evictions      to   Prevent     the    Further      Spread   of    COVID-19,"

85 Fed. Reg. -- , Fed. Reg. Doc. No. 2020-19654 (forthcoming Sept.
4, 2020), http://federalregister.gov/d/2020-19654 (Dkt. No. 110-

1).




                               2
